DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                    v.

                         MELVIN ROBINSON,
                             Appellee.

                              No. 4D18-459

                          [January 24, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury Jr., Judge; L.T. Case No. 16-
006651CF10A.

   Ashley B. Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellant.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.